Exhibit C 10.12

FORM OF INDEMNITY AGREEMENT

This Indemnity Agreement is made this ___ day of _________ 20__, by and between
Aptevo Therapeutics Inc., a Delaware corporation (the “Company”), and ________,
(the “Indemnitee”).

WITNESSETH:

WHEREAS, the Company and the Indemnitee desire to enter into this Agreement,
which is intended to replace any indemnification agreement that may exist
between the Indemnitee and the Company.

NOW, THEREFORE, the Company and the Indemnitee for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby agree as follows:

1.Definitions.  Capitalized terms used herein shall have the respective meanings
as set forth below:

(a)“Claim” shall mean any threatened, pending or completed claim, action,
demand, suit or proceeding, whether civil, criminal, administrative or
investigative, and whether formal or informal.

(b)“Damages” shall mean any losses, liabilities, damages of any nature
(including consequential, special and incidental), claims, demands, judgments,
amounts paid in settlements, fines, penalties, expenses and costs. Without
limiting the generality of the foregoing, Damages shall include any and all
Defense Costs. Should any payments by the Company under this agreement be
determined to be subject to any federal, state or local income or excise tax,
“Damages” shall also include such amounts as are necessary to place the
Indemnitee in the same after-tax position (after giving effect to all applicable
taxes) Indemnitee should have been in had no such tax been determined to apply
to such payments.

(c)“Defense Costs” shall mean any costs, charges, bonds, fees, expenses,
including reasonable attorneys’ fees and fees of experts, consultants, witnesses
and court costs, incurred in the investigation, defense or prosecution of any
Claim.

(d)“Final Adjudication” shall mean final judicial decision in a court of
competent jurisdiction from which there is no further right to appeal.

(e)“Person” shall mean any individual, partnership, limited partnership,
corporation, company association, business trust, employee benefit or retirement
plan or trust, limited liability company, unincorporated association, joint
venture, enterprise of any nature (whether incorporated or unincorporated) that
is capable of suing or being sued or that is recognized or recognizable in a
court of law or equity as a “person”, or any government entity, authority or
agency.

(f)“Third Party” shall mean any trustee, receiver, creditor, contractor, vendor,
insurance carrier, service provider to the Company or any other person doing
business or otherwise associated with the Company in any capacity.

(g)“Undertaking” shall have the meaning as set forth in Section 3.

2.Right to Indemnification.  The Company shall defend, indemnify and hold
harmless the Indemnitee from and against any and all Damages asserted against or
suffered or incurred by the Indemnitee in connection with any Claim brought by
any Person, including any Third Party, in respect of, relating to, or by reason
of the fact that the Indemnitee is or was a director, officer, manager,
employee, agent or representative of the Company or is or was serving at the
request of the Company as a director, officer, manager, employee or agent of
another Person, whether the basis of such Claim is alleged action or inaction in
an official capacity as a director, officer, manager, employee, agent or
representative or in any other capacity while serving as a director, officer,
manager, employee, agent or representative, to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than permitted prior thereto),
and such indemnification shall continue after the Indemnitee has ceased to be a
director, officer, manager, employee,

 

--------------------------------------------------------------------------------

 

agent or representative and shall inure to the benefit of the Indemnitee’s
heirs, executors, trustees and administrators; provided, however, that, except
as provided in Section 4 hereof with respect to proceedings to enforce rights to
indemnification and advancement of Defense Costs, the Company shall indemnify
the Indemnitee in connection with any Claim (or part thereof) initiated by the
Indemnitee only if such Claim (or part thereof) was authorized by the board of
directors of the Company.   

3.Right to Advancement of Defense Costs.  In addition to the right to
indemnification conferred in Section 2 hereof, the Indemnitee shall have the
right to be paid by the Company, in advance of Final Adjudication, all Defense
Costs as incurred by the Indemnitee in connection with any Claim for which a
right to indemnification is applicable under this Agreement. Defense Costs shall
be paid by the Company not later than twenty (20) days after receipt by the
Company of a statement of expenses from the Indemnitee requesting such payment,
which request shall be supported by a statement of costs; provided, however,
that, if the Delaware General Corporation Law requires, an advancement of
Defense Costs incurred by the Indemnitee in the Indemnitee’s capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by the Indemnitee, including, without limitation, as an employee,
manager, agent or for service to an employee benefit plan) shall be made only
upon delivery to the Company of an undertaking (hereinafter an “Undertaking”),
by or on behalf of the Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by Final Adjudication that the Indemnitee is not
entitled to be indemnified for such Defense Costs under this Agreement or
otherwise.

4.Right of Indemnitee to Bring Suit.  

(a)If a claim by the Indemnitee to the Company for indemnification under Section
2 of this Agreement is not paid in full by the Company within thirty (30) days
after a written claim has been received by the Company, or if a claim by the
Indemnitee to the Company for an advancement of Defense Costs under Section 3 of
this Agreement is not paid in full within twenty (20) days as specified in
Section 3, the Indemnitee may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claims.

(b)If the Indemnitee is successful in whole or in part in any suit brought under
Section 4(a), or in a suit brought by the Company to recover an advancement of
Defense Costs pursuant to the terms of an Undertaking, the Indemnitee shall be
entitled to be paid also all costs and expenses (including without limitation
all reasonable attorneys’ fees, court costs, witness fees) of prosecuting or
defending such suit.

(c)In any suit brought by the Indemnitee to enforce a right to indemnification
hereunder (but not in a suit brought by the Indemnitee to enforce a right under
Section 3 to an advancement of Defense Costs) it shall be a defense that it has
been determined by Final Adjudication that the Indemnitee has not met any
applicable standard for indemnification set forth in the Delaware General
Corporation Law.

(d)In any suit against the Indemnitee by the Company to recover an advancement
of Defense Costs pursuant to the terms of an Undertaking, the Company shall be
entitled to recover such Defense Costs only upon a Final Adjudication that the
Indemnitee has not met any applicable standard for indemnification set forth in
the Delaware General Corporation Law.

(e)Neither the failure of the Company (including its directors who are not
parties to such action, a committee of such directors, independent legal
counsel, or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the Delaware General Corporation Law, nor an actual
determination by the Company (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel, or its
stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that the Indemnitee has not met the
applicable standard of conduct or, in the case of such a suit brought by the
Indemnitee, be a defense to such suit. In any suit brought by the Indemnitee to
enforce a right to indemnification or to an advancement of Defense Costs
hereunder, or by the Company to recover an advancement of Defense Costs pursuant
to the terms of an Undertaking, the burden of proving that the Indemnitee is not
entitled to be indemnified, or to such advancement of Defense Costs, under this
Agreement or otherwise, shall be on the Company by clear and convincing
evidence.

2

 

--------------------------------------------------------------------------------

 

5.Settlement.  The Company shall have no obligation to indemnify the Indemnitee
under this Agreement for any amounts paid in full settlement and/or compromise
of any Claim that was effected without Company’s prior written consent. The
Company shall not enter into any full settlement and/or compromise of any Claim
in any manner that would impose any Damages on the Indemnitee without the
Indemnitee’s written consent. Neither the Company nor the Indemnitee shall
unreasonably withhold, condition or delay their consent to any proposed
settlement or compromise. The exercise of any right of consent or withholding of
consent under this Section 5 shall not affect, excuse, modify or relieve the
Company of any of its obligations under this Agreement. 

6.Maintenance of Insurance.

(a)The Company hereby represents and warrants that policies of directors’ and
officers’ liability insurance (“D&O Insurance”) have been purchased by the
Company and that such policies are in full force and effect. The Indemnitee
acknowledges that he has been informed of, and provided access to, the D&O
Policies.

(b)The Company hereby covenants and agrees that, so long as the Indemnitee shall
continue to serve as a director or officer of the Company and thereafter so long
as the Indemnitee shall be subject to any possible claim or threatened, pending
or completed action, suit or proceeding, whether civil, criminal or
investigative, by reason of the fact that the Indemnitee was a director or
officer of the Company, the Company, subject to Section 6(d), shall maintain in
full force and effect D&O Insurance.

(c)In all policies of D&O Insurance, the Indemnitee shall be named as an insured
in such a manner as to provide the Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to the Company’s directors or
officers most favorably insured by such policy.

(d)The Company shall have no obligation to maintain D&O Insurance if the Company
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance is disproportionate to the amount of coverage
provided, or the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit.

7.Rights Not Exclusive.  The rights provided hereunder shall not be deemed
exclusive of any other rights to which the Indemnitee may be entitled under any
statute, provision of Company’s certificate of incorporation, bylaw, agreement,
vote of stockholders or of disinterested directors or otherwise, both as to
action in his official capacity and as to action in any other capacity, and
shall continue after the Indemnitee ceases to serve the Company as a director,
officer, employee as the case may be.

8.Severability.  In the event that any provision of this Agreement is determined
by a court to require the Company to do or to fail to do an act that is in
violation of applicable law, such provision shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms.

9.Choice of Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

10.Consent to Jurisdiction.  The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

11.Successor and Assigns.  This Agreement shall be (i) binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or otherwise by
operation of law) and (ii) binding on and inure to the benefit of the heirs,
personal representatives and estate of the Indemnitee.

3

 

--------------------------------------------------------------------------------

 

12.Amendment or Waiver.  No amendment, modification, termination or cancellation
of this Agreement shall be effective unless made in a writing signed by each of
the parties hereto, and no waiver of any provision hereunder shall be effective
unless in writing. 

13.Counterparts.  This Agreement may be executed in two (2) counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed by facsimile
signatures and such signatures shall be deemed to bind each party hereto as if
they were original signatures.

 

 

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Indemnitee have executed this Agreement
as of the day and year first above written.

 

Aptevo Therapeutics Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Indemnitee

 

 

 

 

 

 

Name:  

 

 

 

 